


EXHIBIT 10.5

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between David
Norris (“Executive”) and Tree.com, Inc., a corporation (the “Company”), and is
effective as of June 30th, 2008 (the “Effective Date”).

 

WHEREAS, the Company desires to establish its right to the services of
Executive, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such employment on
such terms and conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1.             EMPLOYMENT.  During the Term (as defined below), the Company
shall employ Executive, and Executive shall be employed, as President, Home Loan
Center.  During Executive’s employment with the Company, Executive shall do and
perform all services and acts necessary or advisable to fulfill the duties and
responsibilities as are commensurate and consistent with Executive’s position
and shall render such services on the terms set forth herein.  During
Executive’s employment with the Company, Executive shall report directly to the
Chief Executive Officer of the Company or any officer designated by him
(hereinafter referred to as the “Reporting Officer”).  Executive shall have such
powers and duties with respect to the Company or its affiliates as may
reasonably be assigned to Executive by the Reporting Officer, to the extent
consistent with Executive’s position.  Executive agrees to devote all of
Executive’s working time, attention and efforts to the Company and to perform
the duties of Executive’s position in accordance with Company policies
applicable to all employees of the Company and its subsidiaries and/or
affiliates, as well as Company policies (or the policies of such other
businesses for which Executive has direct or indirect responsibility under this
Agreement) as in effect from time to time.  Executive’s principal place of
employment shall be the principal offices of Home Loan Center, Inc., located in
Irvine, California; provided, however, that travel to the Company’s other
offices in Charlotte or Irvine may occasionally be required.  Executive
acknowledges that the Company may, in its sole discretion from time to time,
change the Executive’s responsibilities or his or her direct / indirect reports
without any effect hereunder.

 

2.             TERM.  The term of this Agreement, which shall commence on the
Effective Date, shall continue until and including June 30, 2010 (the “Term”)
unless terminated earlier as set forth in the Standard Terms and Conditions;
provided, that certain provisions herein may specify a greater period of
effectiveness.

 

3.             COMPENSATION.

 


(A)           BASE SALARY.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED WITH
THE COMPANY HEREUNDER, THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL BASE SALARY OF
$350,000 (THE “BASE SALARY”), PAYABLE IN EQUAL BIWEEKLY INSTALLMENTS (OR, IF
DIFFERENT, IN ACCORDANCE WITH THE

 

--------------------------------------------------------------------------------



 


COMPANY’S PAYROLL PRACTICE AS IN EFFECT FROM TIME TO TIME), OR SUCH HIGHER
SALARY AS SHALL BE AGREED TO IN WRITING BY EXECUTIVE AND THE COMPANY FROM TIME
TO TIME.  FOR ALL PURPOSES UNDER THIS AGREEMENT, THE TERM “BASE SALARY” SHALL
REFER TO THE BASE SALARY AS IN EFFECT FROM TIME TO TIME.


 


(B)           EQUITY INCENTIVES.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED
WITH THE COMPANY HEREUNDER, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A
DISCRETIONARY EQUITY INCENTIVES, INCLUDING BUT NOT LIMITED TO RESTRICTED STOCK
UNIT AWARDS AND/OR STOCK OPTIONS, WHICH INCENTIVES SHALL BE GRANTED TO EXECUTIVE
AT THE TIME THE COMPANY NORMALLY GRANTS SUCH INCENTIVES GENERALLY AND OTHERWISE
IN ACCORDANCE WITH APPLICABLE POLICIES, PRACTICES, TERMS, AND CONDITIONS
(INCLUDING BUT NOT LIMITED TO VESTING REQUIREMENTS), AND PROVIDED FURTHER, THAT
EXECUTIVE IS EMPLOYED BY THE COMPANY ON THE DATE SUCH INCENTIVES ARE AWARDED.


 


(C)           DISCRETIONARY BONUS.  DURING THE PERIOD THAT EXECUTIVE IS EMPLOYED
WITH THE COMPANY HEREUNDER, EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE A
DISCRETIONARY ANNUAL BONUS IN AN AMOUNT DETERMINED BY THE REPORTING OFFICER,
WHICH BONUS SHALL BE PAYABLE TO EXECUTIVE AT THE TIME THE COMPANY PAYS YEAR-END
BONUSES GENERALLY AND OTHERWISE IN ACCORDANCE WITH APPLICABLE POLICIES AND
PRACTICES, PROVIDED, THAT EXECUTIVE IS EMPLOYED BY COMPANY ON THE DATE SUCH
BONUSES ARE PAID.


 

(d)           BENEFITS.  From the Effective Date through the date of termination
of Executive’s employment with the Company for any reason, Executive shall be
entitled to participate in any welfare, health and life insurance and pension
benefit programs as may be adopted from time to time by the Company on the same
basis as that provided to similarly situated employees of the Company.  Without
limiting the generality of the foregoing, Executive shall be entitled to the
following benefits:

 


(I)            REIMBURSEMENT FOR BUSINESS EXPENSES.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL REASONABLE, NECESSARY AND DOCUMENTED EXPENSES INCURRED BY
EXECUTIVE IN PERFORMING EXECUTIVE’S DUTIES FOR THE COMPANY, ON THE SAME BASIS AS
SIMILARLY SITUATED EMPLOYEES AND IN ACCORDANCE WITH APPLICABLE POLICIES AS IN
EFFECT FROM TIME TO TIME.


 


(II)           VACATION AND OTHER PAID TIME OFF.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, EXECUTIVE SHALL BE ENTITLED TO
PAID VACATION AND OTHER PAID TIME OFF EACH YEAR, IN ACCORDANCE WITH APPLICABLE
PLANS, POLICIES, PROGRAMS AND PRACTICES APPLICABLE TO SIMILARLY SITUATED
EMPLOYEES GENERALLY.


 

4.             NOTICES.  All notices and other communications under this
Agreement shall be in writing and shall be given by first-class mail, certified
or registered with return receipt requested, or by hand delivery, or by
overnight delivery by a nationally recognized carrier, in each case to the
applicable address set forth below, and any such notice is deemed effectively
given when received by the recipient (of if receipt is refused by the recipient,
when so refused):

 

2

--------------------------------------------------------------------------------


 

If to the Company:

Tree.com, Inc.

 

11115 Rushmore Drive

 

Charlotte, NC 28277

 

Attention: Senior Vice President, Human Resources

 

 

If to Executive:

At the most recent address for Executive on file at the Company.

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5.             GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the parties hereto (including, without
limitation, any dispute arising out of or related to this Agreement) shall be
governed by and construed under and in accordance with the internal laws of the
State of North Carolina without reference to its principles of conflicts of
laws.  Any such dispute will be heard exclusively and determined before an
appropriate federal court located in the State of North Carolina in the Western
District, or, if not maintainable therein, then in an appropriate state court
located in Mecklenburg County, North Carolina, and each party hereto submits
itself and its property to the exclusive jurisdiction of the foregoing courts
with respect to such disputes.  Each party hereto (i) agrees that service of
process may be made by mailing a copy of any relevant document to the address of
the party set forth above, (ii) waives to the fullest extent permitted by law
any objection which it may now or hereafter have to the courts referred to above
on the grounds of inconvenient forum or otherwise as regards any dispute between
the parties hereto arising out of or related to this Agreement, (iii) waives to
the fullest extent permitted by law any objection which it may now or hereafter
have to the laying of venue in the courts referred to above as regards any
dispute between the parties hereto arising out of or related to this Agreement
and (iv) agrees that a judgment or order of any court referred to above in
connection with any dispute between the parties hereto arising out of or related
to this Agreement is conclusive and binding on it and may be enforced against it
in the courts of any other jurisdiction.

 

6.             COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

7.             STANDARD TERMS AND CONDITIONS.  Executive expressly understands
and acknowledges that the Executive Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Executive Standard Terms and Conditions attached hereto, taken as a whole.

 

8.             SECTION 409A OF THE INTERNAL REVENUE CODE.  This Agreement is not
intended to constitute a “nonqualified deferred compensation plan” within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the rules and regulations issued thereunder (“Section 409A”).  Notwithstanding
the foregoing, if this Agreement or any benefit paid to Executive hereunder is
subject to Section 409A and if the Executive is a

 

3

--------------------------------------------------------------------------------


 

“Specified Employee” (as defined under Section 409A) as of the date of
Executive’s termination of employment hereunder, then the payment of benefits,
if any, scheduled to be paid by the Company to Executive hereunder during the
first six (6) month period beginning on the date of a termination of employment
hereunder shall be delayed during such six (6) month period and shall commence
immediately following the end of such six (6) month period (and, if applicable,
the period in which such payments were scheduled to be made if not for such
delay shall be extended accordingly).  In no event shall the Company be required
to pay Executive any “gross-up” or other payment with respect to any taxes or
penalties imposed under Section 409A with respect to any benefit paid to
Executive hereunder.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Executive has executed and
delivered this Agreement as of June 30th, 2008.

 

 

Tree.com, Inc.

 

 

 

 

 

/s/ Claudette Hampton

 

By: Claudette Hampton

 

Title: Senior Vice President, Human Resources

 

 

 

 

 

/s/ David Norris

 

David Norris

 

4

--------------------------------------------------------------------------------


 

EXECUTIVE STANDARD TERMS AND CONDITIONS

 


1A.          TERMINATION OF EXECUTIVE’S EMPLOYMENT.


 


(A)           DEATH.  IN THE EVENT EXECUTIVE’S EMPLOYMENT HEREUNDER IS
TERMINATED BY REASON OF EXECUTIVE’S DEATH, THE COMPANY SHALL PAY EXECUTIVE’S
DESIGNATED BENEFICIARY OR BENEFICIARIES, WITHIN THIRTY (30) DAYS OF EXECUTIVE’S
DEATH IN A LUMP SUM IN CASH, (I) EXECUTIVE’S BASE SALARY THROUGH THE END OF THE
MONTH IN WHICH DEATH OCCURS AND (II) ANY OTHER ACCRUED OBLIGATIONS (AS DEFINED
IN SECTION 1A(E) BELOW).


 


(B)           DISABILITY.  IF, AS A RESULT OF EXECUTIVE’S INCAPACITY DUE TO
PHYSICAL OR MENTAL ILLNESS (“DISABILITY”), EXECUTIVE SHALL HAVE BEEN ABSENT FROM
THE FULL-TIME PERFORMANCE OF EXECUTIVE’S DUTIES WITH THE COMPANY FOR A PERIOD OF
FOUR (4) CONSECUTIVE MONTHS AND, WITHIN THIRTY (30) DAYS AFTER WRITTEN NOTICE IS
PROVIDED TO EXECUTIVE BY THE COMPANY (IN ACCORDANCE WITH SECTION 4 OF THE
EMPLOYMENT AGREEMENT), EXECUTIVE SHALL NOT HAVE RETURNED TO THE FULL-TIME
PERFORMANCE OF EXECUTIVE’S DUTIES, EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT
MAY BE TERMINATED BY THE COMPANY FOR DISABILITY.  DURING ANY PERIOD PRIOR TO
SUCH TERMINATION DURING WHICH EXECUTIVE IS ABSENT FROM THE FULL-TIME PERFORMANCE
OF EXECUTIVE’S DUTIES WITH THE COMPANY DUE TO DISABILITY, THE COMPANY SHALL
CONTINUE TO PAY EXECUTIVE’S BASE SALARY AT THE RATE IN EFFECT AT THE
COMMENCEMENT OF SUCH PERIOD OF DISABILITY, OFFSET BY ANY AMOUNTS PAYABLE TO
EXECUTIVE UNDER ANY DISABILITY INSURANCE PLAN OR POLICY PROVIDED BY THE
COMPANY.  UPON TERMINATION OF EXECUTIVE’S EMPLOYMENT DUE TO DISABILITY, THE
COMPANY SHALL PAY EXECUTIVE WITHIN THIRTY (30) DAYS OF SUCH TERMINATION
(I) EXECUTIVE’S BASE SALARY THROUGH THE END OF THE MONTH IN WHICH TERMINATION
OCCURS IN A LUMP SUM IN CASH, OFFSET BY ANY AMOUNTS PAYABLE TO EXECUTIVE UNDER
ANY DISABILITY INSURANCE PLAN OR POLICY PROVIDED BY THE COMPANY; AND (II) ANY
OTHER ACCRUED OBLIGATIONS (AS DEFINED IN PARAGRAPH 1(E) BELOW).


 


(C)           TERMINATION FOR CAUSE.  UPON THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY FOR CAUSE (AS DEFINED BELOW), THE COMPANY SHALL HAVE
NO FURTHER OBLIGATION HEREUNDER, EXCEPT FOR THE PAYMENT OF ANY OTHER ACCRUED
OBLIGATIONS (AS DEFINED IN PARAGRAPH 1(E) BELOW).  AS USED HEREIN, “CAUSE” SHALL
MEAN:  (I) THE EXECUTIVE’S PLEA OF GUILTY OR NOLO CONTENDERE TO, OR CONVICTION
FOR, THE COMMISSION OF (A) A FELONY OFFENSE, OR (B) A MISDEMEANOR OFFENSE
INVOLVING ANY BREACH OF TRUST OR FIDUCIARY DUTY BY EXECUTIVE OR INVOLVING ANY
MORAL TURPITUDE; PROVIDED, HOWEVER, THAT AFTER INDICTMENT, THE COMPANY MAY
SUSPEND EXECUTIVE FROM THE RENDITION OF SERVICES, BUT WITHOUT LIMITING OR
MODIFYING IN ANY OTHER WAY THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT;
(II) A MATERIAL BREACH BY EXECUTIVE OF A FIDUCIARY DUTY OWED TO THE COMPANY;
(III) A MATERIAL BREACH BY EXECUTIVE OF ANY OF THE COVENANTS MADE BY EXECUTIVE
IN SECTION 2A HEREOF; (IV) THE WILLFUL OR GROSS NEGLECT BY EXECUTIVE OF THE
MATERIAL DUTIES REQUIRED BY THIS AGREEMENT; OR (V) A MATERIAL VIOLATION BY
EXECUTIVE OF ANY COMPANY POLICY PERTAINING TO ETHICS, WRONGDOING OR CONFLICTS OF
INTEREST.


 


(D)           TERMINATION OR BREACH BY THE COMPANY OTHER THAN FOR DEATH,
DISABILITY OR CAUSE.  IF (I) EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED BY
THE COMPANY OR THE COMPANY COMMITS A MATERIAL BREACH OF THIS AGREEMENT PRIOR TO
THE

 

--------------------------------------------------------------------------------



 


EXPIRATION OF THE TERM FOR ANY REASON OTHER THAN EXECUTIVE’S DEATH OR DISABILITY
OR FOR CAUSE, THEN THE COMPANY SHALL PAY EXECUTIVE THE FOLLOWING:


 


(I) WITHIN THIRTY (30) DAYS FOLLOWING SUCH TERMINATION, BREACH, OR RESIGNATION,
AN AMOUNT EQUAL TO ALL OTHER ACCRUED OBLIGATIONS (AS DEFINED HEREIN); AND


 

(ii) An amount equal to one (1) year’s Base Salary, payable in equal
installments on the Company’s regularly scheduled paydays over the one (1) year
period following the date of such termination, breach, or resignation (the
“Severance Period”).

 

If Executive obtains other employment or is otherwise compensated for services
provided during this Severance Period, the Company’s obligation to make future
payments to Executive under these subparagraph (d)(ii) and shall be offset
against any compensation earned by Employee as a result of employment with or
services provided to a third party.  Executive agrees to inform the Company
promptly of his or her employment status and any amounts so earned during the
Severance Period.  Executive’s right to the payments under these subparagraph
(d)(ii) shall be subject to Executive’s execution and non-revocation of a
general release of the Company and its affiliates, in a form substantially
similar to that used for similarly situated executives of the Company and its
affiliates, and Executive’s compliance with the restrictive covenants set forth
in Section 2A of these Standard Terms and Conditions.  Executive acknowledges
and agrees that the payments described in this Section 1A(d) constitutes good
and valuable consideration for such release.

 


(E)           OTHER ACCRUED OBLIGATIONS.  AS USED IN THIS AGREEMENT, “OTHER
ACCRUED OBLIGATIONS” SHALL MEAN THE SUM OF (I) ANY PORTION OF EXECUTIVE’S
ACCRUED BUT UNPAID BASE SALARY OR BONUS THROUGH THE DATE OF DEATH OR TERMINATION
OF EMPLOYMENT FOR ANY REASON, AS THE CASE MAY BE; (II) ANY COMPENSATION
PREVIOUSLY EARNED BUT DEFERRED BY EXECUTIVE (TOGETHER WITH ANY INTEREST OR
EARNINGS THEREON) THAT HAS NOT YET BEEN PAID AND THAT IS NOT OTHERWISE TO BE
PAID AT A LATER DATE PURSUANT TO THE EXECUTIVE DEFERRED COMPENSATION PLAN OF THE
COMPANY, IF ANY, AND (III) ANY REIMBURSEMENTS THAT EXECUTIVE IS ENTITLED TO
RECEIVE UNDER SECTION 3(D) OF THE AGREEMENT.


 


2A.                             CONFIDENTIAL INFORMATION; NON-COMPETITION;
NON-SOLICITATION; AND PROPRIETARY RIGHTS.


 


(F)            CONFIDENTIALITY.  EXECUTIVE ACKNOWLEDGES THAT, WHILE EMPLOYED BY
THE COMPANY, EXECUTIVE WILL OCCUPY A POSITION OF TRUST AND CONFIDENCE.  THE
COMPANY, ITS SUBSIDIARIES AND/OR AFFILIATES SHALL PROVIDE EXECUTIVE WITH
“CONFIDENTIAL INFORMATION” AS REFERRED TO BELOW.  EXECUTIVE SHALL NOT, EXCEPT AS
MAY BE REQUIRED TO PERFORM EXECUTIVE’S DUTIES HEREUNDER OR AS REQUIRED BY
APPLICABLE LAW, WITHOUT LIMITATION IN TIME, COMMUNICATE, DIVULGE, DISSEMINATE,
DISCLOSE TO OTHERS OR OTHERWISE USE, WHETHER DIRECTLY OR INDIRECTLY, ANY
CONFIDENTIAL INFORMATION REGARDING THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES
AND/OR AFFILIATES.


 


“CONFIDENTIAL INFORMATION” SHALL MEAN INFORMATION ABOUT THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES, AND THEIR RESPECTIVE BUSINESSES, EMPLOYEES,
CONSULTANTS, CONTRACTORS, CLIENTS AND CUSTOMERS THAT IS NOT DISCLOSED BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES

 

2A

--------------------------------------------------------------------------------



 


FOR FINANCIAL REPORTING PURPOSES OR OTHERWISE GENERALLY MADE AVAILABLE TO THE
PUBLIC (OTHER THAN BY EXECUTIVE’S BREACH OF THE TERMS HEREOF) AND THAT WAS
LEARNED OR DEVELOPED BY EXECUTIVE IN THE COURSE OF EMPLOYMENT BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES OR AFFILIATES, INCLUDING (WITHOUT LIMITATION) ANY
PROPRIETARY KNOWLEDGE, TRADE SECRETS, DATA, FORMULAE, INFORMATION AND CLIENT AND
CUSTOMER LISTS AND ALL PAPERS, RESUMES, AND RECORDS (INCLUDING COMPUTER RECORDS)
OF THE DOCUMENTS CONTAINING SUCH CONFIDENTIAL INFORMATION.  EXECUTIVE
ACKNOWLEDGES THAT SUCH CONFIDENTIAL INFORMATION IS SPECIALIZED, UNIQUE IN NATURE
AND OF GREAT VALUE TO THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES, AND THAT
SUCH INFORMATION GIVES THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES A
COMPETITIVE ADVANTAGE.  EXECUTIVE AGREES TO DELIVER OR RETURN TO THE COMPANY, AT
THE COMPANY’S REQUEST AT ANY TIME OR UPON TERMINATION OR EXPIRATION OF
EXECUTIVE’S EMPLOYMENT OR AS SOON THEREAFTER AS POSSIBLE, ALL DOCUMENTS,
COMPUTER TAPES AND DISKS, RECORDS, LISTS, DATA, DRAWINGS, PRINTS, NOTES AND
WRITTEN INFORMATION (AND ALL COPIES THEREOF) FURNISHED BY THE COMPANY AND ITS
SUBSIDIARIES OR AFFILIATES OR PREPARED BY EXECUTIVE IN THE COURSE OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES.  AS USED IN THIS
AGREEMENT, “SUBSIDIARIES” AND “AFFILIATES” SHALL MEAN ANY COMPANY CONTROLLED BY,
CONTROLLING OR UNDER COMMON CONTROL WITH THE COMPANY.  FOR PURPOSES OF THIS
AGREEMENT, “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT IS
NOW OR HEREAFTER BECOMES KNOWN TO THE PUBLIC OR OTHERWISE IS IN THE PUBLIC
DOMAIN OTHER THAN THROUGH EXECUTIVE’S FAULT, BREACH, DISCLOSURE, OR OTHER ACT OF
EXECUTIVE.


 


(G)           NON-COMPETITION.  IN CONSIDERATION OF THIS AGREEMENT, AND OTHER
GOOD AND VALUABLE CONSIDERATION PROVIDED HEREUNDER, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED BY EXECUTIVE, EXECUTIVE HEREBY AGREES AND
COVENANTS THAT, DURING EXECUTIVE’S EMPLOYMENT HEREUNDER AND FOR A PERIOD OF
TWELVE (12) MONTHS THEREAFTER (THE “RESTRICTED PERIOD”), EXECUTIVE SHALL NOT,
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, DIRECTLY OR INDIRECTLY, ENGAGE
IN OR BECOME ASSOCIATED WITH A COMPETITIVE ACTIVITY.


 


FOR PURPOSES OF THIS SECTION 2A(B), (I) A “COMPETITIVE ACTIVITY” MEANS ANY
BUSINESS OR OTHER ENDEAVOR INVOLVING SIMILAR PRODUCTS IF SUCH BUSINESS OR
ENDEAVOR IS IN A COUNTRY (INCLUDING THE UNITED STATES) IN WHICH THE COMPANY (OR
ANY OF ITS BUSINESSES) PROVIDES OR PLANNED TO PROVIDE DURING EXECUTIVE’S
EMPLOYMENT HEREUNDER SUCH SIMILAR PRODUCTS; (II) “SIMILAR PRODUCTS” MEANS ANY
PRODUCTS OR SERVICES THAT ARE THE SAME (OR SUBSTANTIALLY THE SAME) AS ANY OF THE
(A) TYPES OF PRODUCTS OR SERVICES THAT THE ONLINE LOAN ORIGINATION, ONLINE LOAN
BROKERAGE, OR ONLINE REAL ESTATE BROKERAGE BUSINESSES OF HOME LOAN CENTER, INC.,
LENDINGTREE AND/OR THE COMPANY OR (B) SIGNIFICANT TYPES OF PRODUCTS OR SERVICES
THAT ANY OTHER BUSINESS FOR WHICH EXECUTIVE HAS DIRECT OR INDIRECT
RESPONSIBILITY HEREUNDER, IN EACH CASE, PROVIDES, HAS PROVIDED OR PLANNED TO
PROVIDE DURING EXECUTIVE’S EMPLOYMENT HEREUNDER; AND (III) EXECUTIVE SHALL BE
CONSIDERED TO HAVE BECOME “ASSOCIATED WITH A COMPETITIVE ACTIVITY” IF EXECUTIVE
BECOMES DIRECTLY OR INDIRECTLY INVOLVED AS AN OWNER, PRINCIPAL, EMPLOYEE,
OFFICER, DIRECTOR, INDEPENDENT CONTRACTOR, REPRESENTATIVE, STOCKHOLDER,
FINANCIAL BACKER, AGENT, PARTNER, MEMBER, ADVISOR, LENDER, CONSULTANT OR IN ANY
OTHER INDIVIDUAL OR REPRESENTATIVE CAPACITY WITH ANY INDIVIDUAL, PARTNERSHIP,
CORPORATION OR OTHER ORGANIZATION THAT IS ENGAGED IN A COMPETITIVE ACTIVITY.


 


NOTWITHSTANDING THE FOREGOING, EXECUTIVE MAY MAKE AND RETAIN INVESTMENTS DURING
THE RESTRICTED PERIOD, FOR INVESTMENT PURPOSES ONLY, IN LESS THAN ONE PERCENT
(5%) OF THE OUTSTANDING CAPITAL STOCK OF ANY PUBLICLY-TRADED CORPORATION ENGAGED
IN A COMPETITIVE ACTIVITY IF THE STOCK OF

 

3A

--------------------------------------------------------------------------------



 


SUCH CORPORATION IS EITHER LISTED ON A NATIONAL STOCK EXCHANGE OR ON THE NASDAQ
NATIONAL MARKET SYSTEM IF EXECUTIVE IS NOT OTHERWISE AFFILIATED WITH SUCH
CORPORATION.   EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE’S COVENANTS UNDER THIS
SECTION 2A(B) ARE A MATERIAL INDUCEMENT TO THE COMPANY’S ENTERING INTO THIS
AGREEMENT.


 


(H)           NON-SOLICITATION OF EMPLOYEES.  EXECUTIVE RECOGNIZES THAT HE OR
SHE WILL POSSESS CONFIDENTIAL INFORMATION ABOUT OTHER EMPLOYEES, CONSULTANTS AND
CONTRACTORS OF THE COMPANY AND ITS SUBSIDIARIES OR AFFILIATES RELATING TO THEIR
EDUCATION, EXPERIENCE, SKILLS, ABILITIES, COMPENSATION AND BENEFITS, AND
INTER-PERSONAL RELATIONSHIPS WITH SUPPLIERS TO AND CUSTOMERS OF THE COMPANY AND
ITS SUBSIDIARIES OR AFFILIATES.  EXECUTIVE RECOGNIZES THAT THE INFORMATION HE OR
SHE WILL POSSESS ABOUT THESE OTHER EMPLOYEES, CONSULTANTS AND CONTRACTORS IS NOT
GENERALLY KNOWN, IS OF SUBSTANTIAL VALUE TO THE COMPANY AND ITS SUBSIDIARIES OR
AFFILIATES IN DEVELOPING THEIR RESPECTIVE BUSINESSES AND IN SECURING AND
RETAINING CUSTOMERS, AND WILL BE ACQUIRED BY EXECUTIVE BECAUSE OF EXECUTIVE’S
BUSINESS POSITION WITH THE COMPANY.  EXECUTIVE AGREES THAT, DURING EXECUTIVE’S
EMPLOYMENT HEREUNDER AND FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER,
(I) EXECUTIVE WILL NOT, DIRECTLY OR INDIRECTLY, HIRE OR SOLICIT OR RECRUIT ANY
PERSON THEN EMPLOYED BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES AND/OR
AFFILIATES WITH WHOM EXECUTIVE HAS HAD DIRECT CONTACT DURING HIS OR HER
EMPLOYMENT HEREUNDER, IN ALL CASES, FOR THE PURPOSE OF BEING EMPLOYED BY
EXECUTIVE OR BY ANY BUSINESS, INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR
OTHER ENTITY ON WHOSE BEHALF EXECUTIVE IS ACTING AS AN AGENT, REPRESENTATIVE OR
EMPLOYEE; AND (II) EXECUTIVE WILL NOT CONVEY ANY SUCH CONFIDENTIAL INFORMATION
OR TRADE SECRETS ABOUT EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES TO ANY OTHER PERSON EXCEPT WITHIN THE SCOPE OF EXECUTIVE’S DUTIES
HEREUNDER.  NOTWITHSTANDING THE FOREGOING, THE RESTRICTIONS SET FORTH
IMMEDIATELY ABOVE SHALL, IN THE CASE OF EMPLOYEES WITH WHOM EXECUTIVE HAD A
DIRECT WORKING RELATIONSHIP PRIOR TO HIS OR HER EMPLOYMENT WITH THE COMPANY, ITS
SUBSIDIARIES AND/OR AFFILIATES, (I) UPON A TERMINATION OF EXECUTIVE’S EMPLOYMENT
BY THE COMPANY FOR ANY REASON OTHER THAN FOR CAUSE, SHALL APPLY FOR A PERIOD OF
NINE (9) MONTHS FOLLOWING SUCH TERMINATION, OR (II) IF EXECUTIVE TERMINATES HIS
OR HER EMPLOYMENT HEREUNDER, APPLY FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING
SUCH TERMINATION.


 


(I)            NON-SOLICITATION OF CUSTOMERS.  DURING EXECUTIVE’S EMPLOYMENT
HEREUNDER AND FOR A PERIOD OF TWELVE (12) MONTHS THEREAFTER, EXECUTIVE SHALL NOT
SOLICIT ANY CUSTOMERS OF THE COMPANY OR ENCOURAGE (REGARDLESS OF WHO INITIATES
THE CONTACT) ANY SUCH CUSTOMERS TO USE THE FACILITIES OR SERVICES OF ANY
COMPETITOR OF THE COMPANY.  FOR THE PURPOSES OF THIS SUBSECTION, “CUSTOMERS”
MEANS ANY PERSONS OR ENTITIES THAT PURCHASED PRODUCTS OR SERVICES FROM THE
COMPANY WITHIN TWELVE (12) CALENDAR MONTHS OF THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT.


 


(J)            PROPRIETARY RIGHTS; ASSIGNMENT.  ALL EMPLOYEE DEVELOPMENTS
(DEFINED BELOW) SHALL BE CONSIDERED WORKS MADE FOR HIRE BY EXECUTIVE FOR THE
COMPANY OR, AS APPLICABLE, ITS SUBSIDIARIES OR AFFILIATES, AND EXECUTIVE AGREES
THAT ALL RIGHTS OF ANY KIND IN ANY EMPLOYEE DEVELOPMENTS BELONG EXCLUSIVELY TO
THE COMPANY.  IN ORDER TO PERMIT THE COMPANY TO EXPLOIT SUCH EMPLOYEE
DEVELOPMENTS, EXECUTIVE SHALL PROMPTLY AND FULLY REPORT ALL SUCH EMPLOYEE
DEVELOPMENTS TO THE COMPANY.  EXCEPT IN FURTHERANCE OF HIS OR HER OBLIGATIONS AS
AN EMPLOYEE OF THE COMPANY, EXECUTIVE SHALL NOT USE OR REPRODUCE ANY PORTION OF
ANY RECORD ASSOCIATED WITH ANY EMPLOYEE DEVELOPMENT WITHOUT PRIOR WRITTEN
CONSENT OF THE COMPANY OR, AS APPLICABLE, ITS SUBSIDIARIES OR AFFILIATES. 
EXECUTIVE AGREES THAT IN THE EVENT ACTIONS OF EXECUTIVE

 

4A

--------------------------------------------------------------------------------



 


ARE REQUIRED TO ENSURE THAT SUCH RIGHTS BELONG TO THE COMPANY UNDER APPLICABLE
LAWS, EXECUTIVE WILL COOPERATE AND TAKE WHATEVER SUCH ACTIONS ARE REASONABLY
REQUESTED BY THE COMPANY, WHETHER DURING OR AFTER THE TERM, AND WITHOUT THE NEED
FOR SEPARATE OR ADDITIONAL COMPENSATION.  “EMPLOYEE DEVELOPMENTS” MEANS ANY
IDEA, KNOW-HOW, DISCOVERY, INVENTION, DESIGN, METHOD, TECHNIQUE, IMPROVEMENT,
ENHANCEMENT, DEVELOPMENT, COMPUTER PROGRAM, MACHINE, ALGORITHM OR OTHER WORK OF
AUTHORSHIP, WHETHER DEVELOPED, CONCEIVED OR REDUCED TO PRACTICE DURING OR
FOLLOWING THE PERIOD OF EMPLOYMENT, THAT (I) CONCERNS OR RELATES TO THE ACTUAL
OR ANTICIPATED BUSINESS, RESEARCH OR DEVELOPMENT ACTIVITIES, OR OPERATIONS OF
THE COMPANY (OR ANY OTHER COMPANY BUSINESS FOR WHICH EXECUTIVE HAS DIRECT OR
INDIRECT RESPONSIBILITY DURING HIS OR HER EMPLOYMENT HEREUNDER), OR (II) RESULTS
FROM OR IS SUGGESTED BY ANY UNDERTAKING ASSIGNED TO EXECUTIVE OR WORK PERFORMED
BY EXECUTIVE FOR OR ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES, WHETHER CREATED ALONE OR WITH OTHERS, DURING OR AFTER WORKING HOURS,
OR (III) USES, INCORPORATES OR IS BASED ON COMPANY EQUIPMENT, SUPPLIES,
FACILITIES, TRADE SECRETS OR INVENTIONS OF ANY FORM OR TYPE.  ALL CONFIDENTIAL
INFORMATION AND ALL EMPLOYEE DEVELOPMENTS ARE AND SHALL REMAIN THE SOLE PROPERTY
OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES.  EXECUTIVE SHALL
ACQUIRE NO PROPRIETARY INTEREST IN ANY CONFIDENTIAL INFORMATION OR EMPLOYEE
DEVELOPMENTS DEVELOPED OR ACQUIRED DURING THE TERM.  TO THE EXTENT EXECUTIVE
MAY, BY OPERATION OF LAW OR OTHERWISE, ACQUIRE ANY RIGHT, TITLE OR INTEREST IN
OR TO ANY CONFIDENTIAL INFORMATION OR EMPLOYEE DEVELOPMENT, EXECUTIVE HEREBY
ASSIGNS AND COVENANTS TO ASSIGN TO THE COMPANY ALL SUCH PROPRIETARY RIGHTS
WITHOUT THE NEED FOR A SEPARATE WRITING OR ADDITIONAL COMPENSATION.  EXECUTIVE
SHALL, BOTH DURING AND AFTER THE TERM, UPON THE COMPANY’S REQUEST, PROMPTLY
EXECUTE, ACKNOWLEDGE, AND DELIVER TO THE COMPANY ALL SUCH ASSIGNMENTS,
CONFIRMATIONS OF ASSIGNMENT, CERTIFICATES, AND INSTRUMENTS, AND SHALL PROMPTLY
PERFORM SUCH OTHER ACTS, AS THE COMPANY MAY FROM TIME TO TIME IN ITS DISCRETION
DEEM NECESSARY OR DESIRABLE TO EVIDENCE, ESTABLISH, MAINTAIN, PERFECT, ENFORCE
OR DEFEND THE COMPANY’S RIGHTS IN CONFIDENTIAL INFORMATION AND EMPLOYEE
DEVELOPMENTS.


 


(K)           COMPLIANCE WITH POLICIES AND PROCEDURES.  DURING THE PERIOD THAT
EXECUTIVE IS EMPLOYED WITH THE COMPANY HEREUNDER, EXECUTIVE SHALL ADHERE TO THE
POLICIES AND STANDARDS OF PROFESSIONALISM SET FORTH IN THE COMPANY’S POLICIES
AND PROCEDURES APPLICABLE TO ALL EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES
AND/OR AFFILIATES, AS WELL AS COMPANY POLICIES (OR THE POLICIES OF SUCH OTHER
BUSINESSES FOR WHICH EXECUTIVE HAS DIRECT OR INDIRECT RESPONSIBILITY UNDER THIS
AGREEMENT) AS THEY MAY EXIST FROM TIME TO TIME.


 


(G)           SURVIVAL OF PROVISIONS.  THE OBLIGATIONS CONTAINED IN THIS
SECTION 2A SHALL, TO THE EXTENT PROVIDED IN THIS SECTION 2A, SURVIVE THE
TERMINATION OR EXPIRATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY AND, AS
APPLICABLE, SHALL BE FULLY ENFORCEABLE THEREAFTER IN ACCORDANCE WITH THE TERMS
OF THIS AGREEMENT.  IF IT IS DETERMINED BY A COURT OF COMPETENT JURISDICTION
THAT ANY RESTRICTION IN THIS SECTION 2A IS EXCESSIVE IN DURATION OR SCOPE OR IS
UNREASONABLE OR UNENFORCEABLE UNDER APPLICABLE LAW, IT IS THE INTENTION OF THE
PARTIES THAT SUCH RESTRICTION MAY BE MODIFIED OR AMENDED BY THE COURT TO RENDER
IT ENFORCEABLE TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW.


 


3A.          TERMINATION OF PRIOR AGREEMENTS.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND, AS OF THE EFFECTIVE DATE, TERMINATES
AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS (WHETHER WRITTEN
OR ORAL) BETWEEN THE PARTIES WITH

 

5A

--------------------------------------------------------------------------------



 


RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT NEITHER THE COMPANY NOR ANYONE ACTING ON ITS BEHALF HAS MADE, AND IS
NOT MAKING, AND IN EXECUTING THIS AGREEMENT, EXECUTIVE HAS NOT RELIED UPON, ANY
REPRESENTATIONS, PROMISES OR INDUCEMENTS EXCEPT TO THE EXTENT THE SAME IS
EXPRESSLY SET FORTH IN THIS AGREEMENT.  EXECUTIVE HEREBY REPRESENTS AND WARRANTS
THAT BY ENTERING INTO THIS AGREEMENT, EXECUTIVE WILL NOT RESCIND OR OTHERWISE
BREACH AN EMPLOYMENT AGREEMENT OR OTHER AGREEMENT WITH EXECUTIVE’S CURRENT
EMPLOYER PRIOR TO THE NATURAL EXPIRATION DATE OF SUCH AGREEMENT. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL ALTER THE
EXECUTIVE’S RIGHTS TO (I) ANY GRANT OF RSUS OR OTHER EQUITY INTERESTS, OR THE
VESTING RIGHTS OR CONDITIONS OF TERMINATION AND/OR EXPIRATION THEREOF, GRANTED
IN ANY PRIOR AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RIGHTS GRANTED TO
EXECUTIVE UNDER THAT CERTAIN RESTRICTED SHARES GRANT AND SHAREHOLDERS’ AGREEMENT
DATED AS OF MAY 5, 2003, AS AMENDED FROM TIME TO TIME), OR (II) THE PAYMENT OF
ANY CASH BONUS, WHETHER GUARANTEED OR DISCRETIONARY, ATTRIBUTABLE TO THE
COMPANY’S 2007 FISCAL YEAR AND AWARDED IN ANY PRIOR AGREEMENT.


 


4A.          ASSIGNMENT; SUCCESSORS.  WITHOUT LIMITING THE PROVISIONS OF
SECTION 2A(D) OF THIS AGREEMENT, THE PARTIES AGREE THAT THIS AGREEMENT IS
PERSONAL IN ITS NATURE AND THAT NONE OF THE PARTIES HERETO SHALL, WITHOUT THE
CONSENT OF THE OTHERS, ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR
OBLIGATIONS HEREUNDER; PROVIDED, THAT THE COMPANY MAY ASSIGN THIS AGREEMENT TO,
OR ALLOW ANY OF ITS OBLIGATIONS TO BE FULFILLED BY, OR TAKE ACTIONS THROUGH, ANY
AFFILIATE OF THE COMPANY AND, IN THE EVENT OF THE MERGER, CONSOLIDATION,
TRANSFER, OR SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY (A
“TRANSACTION”) WITH OR TO ANY OTHER INDIVIDUAL OR ENTITY, THIS AGREEMENT SHALL,
SUBJECT TO THE PROVISIONS HEREOF, BE BINDING UPON AND INURE TO THE BENEFIT OF
SUCH SUCCESSOR AND SUCH SUCCESSOR SHALL DISCHARGE AND PERFORM ALL THE PROMISES,
COVENANTS, DUTIES, AND OBLIGATIONS OF THE COMPANY HEREUNDER, AND IN THE EVENT OF
ANY SUCH ASSIGNMENT OR TRANSACTION, ALL REFERENCES HEREIN TO THE “COMPANY” SHALL
REFER TO THE COMPANY’S ASSIGNEE OR SUCCESSOR HEREUNDER.  FURTHER, IT IS THE
INTENT OF THE PARTIES THAT THIS AGREEMENT SHALL SURVIVE THE SPIN-OFF OF
LENDINGTREE, LLC AND SHALL BE AUTOMATICALLY ASSIGNED TO, ASSUMED BY, AND BINDING
UPON THE NEW PARENT COMPANY OF LENDINGTREE (REFERRED TO HEREIN AS “TREE.COM”)
FOLLOWING THE SPIN-OFF.  FOLLOWING THE SPIN-OFF, ALL REFERENCES HEREIN TO
“COMPANY” OR “LENDINGTREE” SHALL THEREAFTER REFER TO TREE.COM.


 


5A.          WITHHOLDING.  THE COMPANY SHALL MAKE SUCH DEDUCTIONS AND WITHHOLD
SUCH AMOUNTS FROM EACH PAYMENT AND BENEFIT MADE OR PROVIDED TO EXECUTIVE
HEREUNDER, AS MAY BE REQUIRED FROM TIME TO TIME BY APPLICABLE LAW, GOVERNMENTAL
REGULATION OR ORDER.


 


6A.          HEADING REFERENCES.  SECTION HEADINGS IN THIS AGREEMENT ARE
INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A
PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.  REFERENCES TO “THIS AGREEMENT” OR
THE USE OF THE TERM “HEREOF” SHALL REFER TO THESE STANDARD TERMS AND CONDITIONS
AND THE EMPLOYMENT AGREEMENT ATTACHED HERETO, TAKEN AS A WHOLE.


 


7A.          REMEDIES FOR BREACH.  EXECUTIVE EXPRESSLY AGREES AND UNDERSTANDS
THAT EXECUTIVE WILL NOTIFY THE COMPANY IN WRITING OF ANY ALLEGED BREACH OF THIS
AGREEMENT BY THE COMPANY, AND THE COMPANY WILL HAVE THIRTY (30) DAYS FROM
RECEIPT OF EXECUTIVE’S NOTICE TO CURE ANY SUCH BREACH.  EXECUTIVE EXPRESSLY
AGREES AND UNDERSTANDS THAT IN THE EVENT OF ANY TERMINATION OF EXECUTIVE’S
EMPLOYMENT BY THE COMPANY DURING THE TERM, THE COMPANY’S CONTRACTUAL

 

6A

--------------------------------------------------------------------------------



 


OBLIGATIONS TO EXECUTIVE SHALL BE FULFILLED THROUGH COMPLIANCE WITH ITS
OBLIGATIONS UNDER SECTION 1A OF THE STANDARD TERMS AND CONDITIONS.


 


EXECUTIVE EXPRESSLY AGREES AND UNDERSTANDS THAT THE REMEDY AT LAW FOR ANY BREACH
BY EXECUTIVE OF SECTION 2A OF THE STANDARD TERMS AND CONDITIONS WILL BE
INADEQUATE AND THAT DAMAGES FLOWING FROM SUCH BREACH ARE NOT USUALLY SUSCEPTIBLE
TO BEING MEASURED IN MONETARY TERMS.  ACCORDINGLY, IT IS ACKNOWLEDGED THAT, UPON
EXECUTIVE’S VIOLATION OF ANY PROVISION OF SUCH SECTION 2A, THE COMPANY SHALL BE
ENTITLED TO OBTAIN FROM ANY COURT OF COMPETENT JURISDICTION IMMEDIATE INJUNCTIVE
RELIEF AND OBTAIN A TEMPORARY ORDER RESTRAINING ANY THREATENED OR FURTHER BREACH
AS WELL AS AN EQUITABLE ACCOUNTING OF ALL PROFITS OR BENEFITS ARISING OUT OF
SUCH VIOLATION.  NOTHING SHALL BE DEEMED TO LIMIT THE COMPANY’S REMEDIES AT LAW
OR IN EQUITY FOR ANY BREACH BY EXECUTIVE OF ANY OF THE PROVISIONS OF THIS
AGREEMENT, INCLUDING SECTION 2A, WHICH MAY BE PURSUED BY OR AVAILABLE TO THE
COMPANY.


 


8A.          WAIVER; MODIFICATION.  FAILURE TO INSIST UPON STRICT COMPLIANCE
WITH ANY OF THE TERMS, COVENANTS, OR CONDITIONS HEREOF SHALL NOT BE DEEMED A
WAIVER OF SUCH TERM, COVENANT, OR CONDITION, NOR SHALL ANY WAIVER OR
RELINQUISHMENT OF, OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH, ANY RIGHT
OR POWER HEREUNDER AT ANY ONE OR MORE TIMES BE DEEMED A WAIVER OR RELINQUISHMENT
OF SUCH RIGHT OR POWER AT ANY OTHER TIME OR TIMES.  THIS AGREEMENT SHALL NOT BE
MODIFIED IN ANY RESPECT EXCEPT BY A WRITING EXECUTED BY EACH PARTY HERETO.


 


9A.          SEVERABILITY.  IN THE EVENT THAT A COURT OF COMPETENT JURISDICTION
DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS IN VIOLATION OF ANY LAW OR
PUBLIC POLICY, ONLY THE PORTIONS OF THIS AGREEMENT THAT VIOLATE SUCH LAW OR
PUBLIC POLICY SHALL BE STRICKEN.  ALL PORTIONS OF THIS AGREEMENT THAT DO NOT
VIOLATE ANY STATUTE OR PUBLIC POLICY SHALL CONTINUE IN FULL FORCE AND EFFECT. 
FURTHER, ANY COURT ORDER STRIKING ANY PORTION OF THIS AGREEMENT SHALL MODIFY THE
STRICKEN TERMS AS NARROWLY AS POSSIBLE TO GIVE AS MUCH EFFECT AS POSSIBLE TO THE
INTENTIONS OF THE PARTIES UNDER THIS AGREEMENT.


 


10A.        INDEMNIFICATION.  THE COMPANY SHALL INDEMNIFY AND HOLD EXECUTIVE
HARMLESS FOR ACTS AND OMISSIONS IN EXECUTIVE’S CAPACITY AS AN OFFICER, DIRECTOR
OR EMPLOYEE OF THE COMPANY TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW;
PROVIDED, HOWEVER, THAT NEITHER THE COMPANY, NOR ANY OF ITS SUBSIDIARIES OR
AFFILIATES SHALL INDEMNIFY EXECUTIVE FOR ANY LOSSES INCURRED BY EXECUTIVE AS A
RESULT OF ACTS DESCRIBED IN SECTION 1A(C) OF THIS STANDARD TERMS AND CONDITIONS.

 

7A

--------------------------------------------------------------------------------
